Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:   Regarding line 25 of page 4, the specification should not rely upon the claims to describe the invention.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 34, and 36 - 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the at least one first pedestal element" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  The aforementioned limitation has been interpreted as “the first pedestal element”, as best understood by Examiner.
Claim 33 recites the limitation "the loads" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 recites the limitation "the second abutment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted the aforementioned limitation as “the at least one second abutment”, as best understood.
Regarding claim 36, it is unclear whether “a connecting region” as recited in line 2 refers to the connecting region recited in claim 33, from which claim 36 depends, or if it represents an additional limitation.
Regarding claim 37, it is unclear whether “a connecting region” as recited in line 2 refers to the connecting region recited in claim 33, from which claim 37 depends, or if it represents an additional limitation.
Regarding claim 38, it is unclear whether “a connecting region” as recited in line 2 refers to the connecting region recited in claim 33, from which claim 36 depends, or if it represents an additional limitation.
Regarding claim 45, the limitation “an enclosing ring element” as recited in line 2 is confusing.  It is unclear whether the aforementioned limitation refers to one of the at least one ring elements recited in claim 44, from which claim 45 depends.  For purposes of examination, “a thickness of an enclosing ring element” has been interpreted as “a thickness of the at least one ring element”, as best understood by Examiner.
Regarding claim 48, it is unclear whether “segments” recited in line 2 refers to the at least two segments recited in claim 33, from which claim 48 depends, or if they represent additional structural limitations.

Regarding claim 49, it is unclear whether “segments” recited in line 2 refers to the at least two segments recited in claim 33, from which claim 49 depends, or if they represent additional structural limitations.
Regarding claim 49, it is unclear whether “a connecting region” as recited in line 2 refers to the connecting region recited in claim 33, from which claim 49 depends, or if it represents an additional limitation.
Claim 50 recites the limitation "the first abutment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted the aforementioned limitation as “the at least one first abutment”, as best understood.
Claim 50 recites the limitation "the second abutment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted the aforementioned limitation as “the at least one second abutment”, as best understood.
Allowable Subject Matter
Claims 33, 34, and 36 - 51 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 33, 34, and 36 - 51 have been considered but are moot in view of new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Southworth (US 2010/0281818) teaches segments tapering in width from the bottom end of a segment to the top end of the segment (Figs. 1D - 1F; paragraphs 0010 and 0099).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
12/1/2021